776 N.W.2d 898 (2010)
Brent CURRY, Plaintiff-Appellant,
v.
CORNERSTONE BUILDING GROUP, INC., Defendant/Cross-Defendant/Third-Party Plaintiff-Appellee, and
Pac-Van, Inc., Defendant/Cross-Plaintiff, and
Straight Arrow Modular, L.L.C., Defendant, and
Conti Electric, Inc., Third-Party Defendant.
Docket No. 139164. COA No. 283191.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the application for leave to appeal the March 31, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.